ALLOWABILITY NOTICE

Terminal Disclaimer
The terminal disclaimer filed on 07/07/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Numbers 10,907,548 and 10,221,775 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
	Claims 1-9 are allowed.
The following is an Examiner’s statement of reasons for allowance: 
The claimed combination in independent claim 1 including “thermally contacting environmental air with a portion of the CTS medium; and injecting the thermally contacted environmental air into the closed cycle fluid path” is not disclosed or rendered obvious over the art of record.
The claimed combination in independent claim 7 including “expelling a portion of the working fluid from the closed cycle fluid path; and after expelling the portion of the working fluid, thermally contacting the expelled working fluid with a portion of the CTS medium” is not disclosed or rendered obvious over the art of record.
The closest prior art of record is the combination of Laughlin et al. US 2015/0260463 in view of either Frutschi et al. US 2005/0056001 or Keller US 2,172,910.  Laughlin discloses a method comprising: in a closed cycle system operable in a power generation mode (Fig. 2B) and a charge mode (Fig. 2A), circulating a working fluid through a closed cycle fluid path including, in sequence, a compressor 1, a hot side heat exchanger 2, a turbine 3, and a cold side heat exchanger 4, wherein the closed cycle system is configured to thermally contact the working fluid circulating through the cold side heat exchanger 4 with a cold side thermal storage ("CTS") medium 22.  Frutschi, see Fig. 1, teaches injecting environmental air into the closed cycle fluid path (via compressor 45 and nonreturn element 46) and expelling a portion of the working fluid from the closed cycle fluid path (via throttling and shutoff element 47) to vary the pressure of the working fluid for regulating the output of the closed cycle [0017]. Similarly, Keller teaches regulating load fluctuations by changing the density of the working medium by compressing 19 and injecting environmental air 25 into the low pressure leg 12 in response to an increased load (demand for increased power generation), and expelling 46 working fluid through an impeller 47 in response to a decrease in load (demand for decreased power generation) (see Fig. 1 and p. 3, right column, l. 63 to p. 4, right column, l. 53). The remainder of the cited art disclose various configurations of other such cycles, but none of the prior art of record teaches or suggests thermally contacting the CTS medium with either the environmental air being injected or the working fluid being expelled from the system as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A LAURENZI whose telephone number is (571)270-7878.  The examiner can normally be reached on M-F 6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XIAOTING HU/
Examiner, Art Unit 3748
07/18/2022
/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                        Tuesday, July 19, 2022